Plaintiff in error, Jack Flynn, was convicted at the January, 1913, term of the county court of Garvin county on a charge of selling intoxicating liquors, and his punishment fixed at a fine of two hundred and fifty dollars and imprisonment in the county jail for a period of three months.
The issues in this case are the same as in case Flynn v. State, heretofore decided by this court and reported in volume 10, page 41 of our reports. For the reasons given in that opinion the judgment of the trial court in this case is reversed and the cause remanded to be disposed of according to law.